Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/21 has been entered.
 Claim Status:
Claims 3, 15-18, 29, 30 and 39 have been cancelled.
Claims 1, 2, 4-14, 19-28 and 31-38 are pending.
Claims 2 and 31-34 have been withdrawn.
Claims 1, 4-14, 19-28 and 35-38 are under examination. 

Withdrawn rejections:
Applicant's amendments and arguments filed 1/6/21 are acknowledged
and have been fully considered. The Examiner has re-weighed all the evidence of record. Claim(s) 1, 8-12, 19, 20, and 37-39 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hao et al. (PLOS ONE 2013 March;8(3):11 pages). Applicant has amended the claims to overcome this rejection. 

The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-14, 19-28 and 35-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hao et al. (PLOS ONE 2013 March;8(3):11 pages) and Morse et al. (WO 2012112410) and Perez et al. (US 20130095143) as evidenced by Liu et al. (Proc. Natl. Acad. Sci. USA 1997;94:1852-1856).  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Applicant claims, for example:

    PNG
    media_image1.png
    245
    674
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    85
    669
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    223
    631
    media_image3.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
With regard to instant claims 1, 37 and 38, Hao et al. teach mincing excised gelatinous tissue with the UC arteries, veins and amnion removed, which contains Wharton’s jelly into 0.5-1 mm3 pieces (page 2, Materials and Methods) and further dehydrating Wharton’s Jelly Extract (page 2, upper right column) that was homogenized In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
With regard to instant claims 8-12, 19 and 20, the limitation of “rehydrated micronized particles of Wharton’s jelly” is deemed to be a product-by-process limitation because the resulting product is just hydrated micronized particles of Wharton’s jelly. In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Morse et al. is directed to dermal filler compositions to prevent or reduce wrinkles (page 21, lines 3-5; page 22, lines 19-21; 26-27; Example 1).
The Wharton's jelly separated from vascular 5 structures (i.e., umbilical vein and artery) and surrounding membrane (page 13, lines 4-5) thus not comprising any amnion, chorion, or intermediate tissue layer.
With regard to instant claims 1 and 37, Morse et al. teach dehydrating the material (Figure 1; Page 3, lines 14-25; and page 9 Dehydration (Step 145)) followed by micronization (Page 3, lines 14-25). Morse et al. also teach that addition of a filler such as Wharton’s jelly and adding the filler prior to micronization (page 13, lines 1-4). Therefore, when the Wharton’s jelly is added prior to micronization and the artisan performs the method of Morse et al., the Wharton’s jelly is micronized to a size no greater than about 300 microns. Morse et al. claim enhancing wound healing (claim 27). Additionally, Morse et al. teach and suggest micronizing individual components (page 12, lines 11-14). 
With regard to instant claims 8-11, Morse et al. teach adding a pharmaceutically acceptable carrier (claim 20) such as water, saline or nonaqueous vehicle (claim 21) which naturally rehydrates the micronized dehydrated Wharton’s jelly. 

With regard to instant claims 19, 20 and 35, Morse et al. teach that the composition is injectable (claim 23) and in the form of a liquid, gel or paste (claim 24) and is thus suitable for injection into a human subject. 
	With regard to instant claims 24 and 25, Morse et al. teach molding the micronized particles to make a 3D construct (claim 43; page 15, lines 3-18) where the mold implicitly compresses the material into the desired shape and the composition naturally cures in the mold to the desired shape which reads on drying. 
	With regard to instant claims 26-28, Morse et al. teach treating the micronized particles with a cross-linking agent (claim 43) which cross links any biocompatible plasticizing polymers present and also with biocompatible plasticizing polymer gelatin for example (claim 46). 
With regard to instant claims 27 and 36, Morse et al. teach adding polyethylene glycol (page 19, lines 1-5). 
Perez et al. is directed to using biomaterials comprising Wharton’s Jelly GAG in the development of cell culture systems as well as application to treating various conditions such as filling of soft tissues and the treatment of wrinkles (claims 1, 22-27). Perez et al. teach an injectable hydrogel made exclusively from Wharton’s jelly (claim 1; Abstract; [0001] and [0056-0057]) that comprises crosslinked Wharton’s jelly where in order for the biointeraction between cells and the biomaterial to occur, it is necessary for the biomaterial to remain at the site of application and crosslinked hydrogels form a 
With further regard to instant claims 1, 24, 25 and 28, Perez et al. teach in [0085]: “A stabilization (crosslinking) strategy is required in order to facilitate applications where the biomaterial is to perform as a stable three dimensional scaffold.  In order to achieve this objective, the GAGs can be chemically modified or crosslinked to form the injectable hydrogel of the present invention.  These chemical modifications (crosslinking, polymerization) typically involve alcohol or carboxylic groups, and can occur in situ after injection, or prior to injection.” See also [0086-0089]. Perez et al. teach molding the hydrogel to take the desired shape [0089, 0119] and drying the injectable hydrogels by lyophilization [0083, 0086, 0089, 0121-0122].
With regard to instant claim 21, having solid pellets of the dried biomaterial is obvious because Perez et al. teach making pellets of the solid biomaterial in 24-well culture plate mold [0039] or any other container [0119] and lyophilizing [0121] and Applicant simply defines pellets as dried droplets of the gel [0118-0119]. Thus, the artisan filling the culture plate mold with drop(s) of hydrogel and drying would produce pellets as claimed. 
Perez et al. also teach treatment of wounds with the hydrogel (Example 10; [0056, 0083, 0103-0104] and claim 27).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Hao et al. is that Hao et al. do not expressly teach Wharton’s jelly in the size of about 10-300 microns or about 10-100 microns or about 25-75 microns or the size distribution of instant claims 6 and 7 in a concentration of about 0.1 g/mL to about 0.5 g/mL or about 0.2 g/mL in the form of a paste or gel. This deficiency in Hao et al. is cured by the teachings of and Morse et al. and Perez et al.
2. The difference between the instant application and Hao et al. is that Hao et al. do not expressly teach molding the micronized Wharton’s jelly to make a solid pellet having a diameter of from about 1 mm to about 5 mm or about 2.5 mm. This deficiency in Hao et al. is cured by the teachings of Morse et al. and Perez et al.
3. The difference between the instant application and Hao et al. is that Hao et al. do not expressly teach a micronized plasticizing biocompatible polymer, such as polyethylene glycol that is crosslinked. This deficiency in Hao et al. is cured by the teachings of and Morse et al. and Perez et al.
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the dehydrated micronized particles of Wharton’s jelly of Hao et al. where the Wharton’s jelly is in the size of about 10-300 microns or about 10-100 microns or about 25-75 microns or the size distribution of instant claims 6 and 7 in a concentration of about 0.1 g/mL to about 0.5 g/mL or about 
One of ordinary skill in the art would have been motivated to do this because of the following rationale. Initially, here is a first argument regarding the size ranges of the particles. It is well settled law that a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device MPEP 2144.04(IV)(A): In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). Here only difference is the size of the particles. In re Rose 42 C.C.P.A. 817, 105 U.S.P.Q. 237, 220, 821 F.2d 459 (1955): “matters of choice involving differences in degree and/or size [are] not patentable distinctions”.  Especially, when the claimed Wharton’s jelly particles perform no differently from the prior art Wharton’s jelly particles. It is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966). It is noted that Applicant teaches that the Wharton’s jelly particles can be about 500 microns in size [0042] and Hao et al. teach mincing to 500 um3. So where Applicant teaches by their own specification that smaller particles are equivalent to larger particles of about 500 microns, then Applicant is not in a favorable position to argue for any invention in one as distinguished from the other. Thus the mere change is size is deemed a simple change in proportion of a known composition insufficient to constitute patentability because such changes in size are only of a degree rather than kind.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” The ordinary artisan would have a reasonable expectation of success in so doing. 

With regard to the paste or gel limitation, these are obvious variations of the composition as taught by Morse et al. which the ordinary artisan would have a reasonable expectation of success in making for using the micronized Wharton’s Jelly as a dermal filler. 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to compress mold the micronized Wharton’s jelly of Hao et al. to make a solid pellet having a diameter of from about 1 mm to about 5 mm or about 2.5 mm and add a micronized plasticizing biocompatible polymer, such as polyethylene glycol, as suggested by Morse et al. and Perez et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because the Examiner has already established that the art recognizes use of the micronized Wharton’s Jelly as a dermal filler and in cell culture. In the dermal filler role, Morse et al. teach molding the composition and teaches: “the three-dimensional construct composed of smaller micronized particles will produce a denser product capable of bearing mechanical loads. Alternatively, larger micronized particles will produce constructs that are less dense and possess compressive properties. This feature can be useful in non-load void filling, especially where it is desirable to have a product that will conform to irregular shapes.” Thus it is apparent to the ordinary artisan that the size of the molded 
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made crosslink the composition of Hao et al., as suggested by Perez et al., and produce the instant invention.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant’s arguments have been fully considered but are not persuasive. Applicant asserts that Hao teaches that debris was removed and the supernatants collected which contain collagen α-1(I), fibronectin and other ECM components.
Applicant discusses Sobolewski, which is not part of the rejection, for teaching that Wharton’s jelly comprises collagen with extremely low solubility made primarily (85%) of collagen types I and III where “Wharton's jelly collagen type I collagen (collagen I, or collagen α-1(I)) is known to have greater solubility than type III collagen, which makes up about 40% of the collagen in Wharton's jelly…” It is not disputed that Wharton’s jelly contains collagen Types I and III. Applicant concludes that the WJE of Hao 
Applicant asserts that one of ordinary skill in the art would understand that Hao's WJE does not contain particles, let alone particles comprising type III collagen. Respectfully, the Examiner cannot agree. Hao clearly mince the Wharton’s Jelly into micron sized pieces (page 2, Materials and Methods) and further measure particles of about 2-5 microns (Characteristics of WJE). Hao states that: “WJE contained the main components of Wharton’s jelly including ECM proteins such as collagen and fibronectin…” (page 8 left column) which includes collagen Type III in the absence of evidence to the contrary.
Applicant’s concerns that Hao’s coating method would not work as intended if retained collagen III is noted but is not persuasive. Applicant has provided no evidence supporting this assertion which is based instead on unsubstantiated attorney argument. Such attorney argument has low probative value. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). Attorney argument is not evidence. In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974). Nor can such argument take the place of evidence lacking in Meitzner v. Mindick, 549 F.2d 775, 782 (CCPA 1977). Consequently, this argument is not persuasive.
With regard to Perez, the Examiner is relying upon Perez as discussed in the rejection and not as characterized by Applicant. 
Summary:
Mincing Wharton’s jelly, with the UC arteries, veins and amnion removed, to 500 micron3 pieces is taught by Hao. The Wharton’s jelly naturally contains soluble and insoluble components such as type III collagen. This is truly no different from the “rehydrated micronized particles of Wharton’s jelly” of instant claim 8 despite for the size limitation. However, the Examiner has properly argued that the size is merely a difference in degree and not a patentable distinction. Additionally, Hao also teach dehydrating the WJE which naturally contains soluble and insoluble components including collagen type I and, while not measured, collagen type III as logically asserted by the Examiner above. Consequently, the Examiner cannot find anything inventive about the dehydrated micronized particles of Wharton’s Jelly of instant claim 1 or the rehydrated micronized particles of instant claim 8 without more. 
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after review of all the facts, Applicant’s arguments are not persuasive and the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.
Conclusion

No claims are allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613